     Case: 3:18-cv-50040 Document #: 38 Filed: 11/14/18 Page 1 of 2 PageID #:123



              IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF ILLINOIS

PATRICK PURSLEY,                         )     Case No. 3:18-cv-50040
                                         )
       Plaintiff,                        )     Judge Philip G. Reinhard
                                         )
v.                                       )     Magistrate Judge Iain D.
                                         )     Johnston
THE CITY OF ROCKFORD, et. al.            )
                                         )     Jury Trial Demanded
       Defendants.                       )

                         PLAINTIFF’S STATUS REPORT

       Per the Court’s order on March 21, 2018 (Dkt. 24), Plaintiff, Patrick Pursley,

through his counsel, Loevy & Loevy, submits the following status report:

       1.     On March 21, 2018, Plaintiff filed a Response to the City and State

Defendants’ Motion to Stay, agreeing to a stay pending the resolution of his

criminal appeal and possible re-trial. See Dkt. 23. Plaintiff also began filing status

reports every sixty days to update the Court on the status of the criminal

proceeding.

       2.     As the prior status reports note, the State did not dismiss the charges

against Mr. Pursley. The Winnebago County Circuit Court set the case for trial,

which was scheduled to begin on November 13, 2018.

       3.     On the eve of the criminal trial, the Winnebago County State’s

Attorney disclosed new information relating to the police investigation that had not

previously been made available to Plaintiff.

       4.     Based upon the new disclosure, Plaintiff’s criminal attorneys, Jenner &

Block, have filed a motion to dismiss the criminal charges. The Circuit Court will

hold an evidentiary hearing on the motion to dismiss on December 20 and 21.
    Case: 3:18-cv-50040 Document #: 38 Filed: 11/14/18 Page 2 of 2 PageID #:124



      5.     The trial has been continued to January 10, 2019.

      6.     Plaintiff will provide another status update in sixty days, or earlier if

there is a resolution of the criminal proceeding before then.

                                                                Respectfully submitted,

                                                            /s/ Roshna Bala Keen


Jon Loevy
Roshna Bala Keen
Alison Leff
LOEVY & LOEVY
311 N. Aberdeen, Third Floor
Chicago, IL 60607
(312) 243-5900




                           CERTIFICATE OF SERVICE

      I, Roshna Keen, an attorney, certify that on November 14, 2018 I caused the

foregoing Status Report to be filed via the Court’s CM/ECF electronic filing

system, which effected service on all counsel of record.

                                                      /s/ Roshna Bala Keen
                                                      Roshna Bala Keen
                                                      One of Plaintiff’s Attorneys




                                           2
